ORDER
This matter came before a panel of the Supreme Court on November 16,1993 pursuant to an order requiring the plaintiff to appear and to show cause why his appeal should not be summarily decided.
The plaintiff appeals from a declaratory judgment in which a Superior Court justice ruled that the Rhode Island Mobile and Manufactured Home Commission’s powers and regulations are constitutional. After hearing the arguments of counsel and reviewing the memoranda submitted by the parties, it is the conclusion of this court that cause has not been shown. The Legislature is presumed to act within constitutional limits when it passes legislation. Seibert v. Clark, 619 A.2d 1108, 1113 (R.I.1993). The burden falls on the party challenging the statute to prove that it is unconstitutional. Id. It is our conclusion that the plaintiff failed to meet that burden.
The ruling of the trial justice is affirmed and the plaintiffs appeal is denied and dismissed.
WEISBERGER, Acting C.J., did not participate.